Title: James Madison to Bernard Peyton, 27 February 1827
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Feby. 27. 1827
                            
                        
                        Mr. Anderson has given me notice that a draft accepted by me in favor of Rd. Peters jr for $1048.68. due on
                            the 1st. of Apl, has been placed in the B. B. of the U. S. at Richd. for collection. I had several sources for meeting
                            this & some other demands, which, untill very lately, I thought could not fail me. It has happened otherwise, and I
                            find myself under the necessity of asking the favor of your aid in obtaining from the Bank a credit that will discharge
                            the draft debt, and give me the chance of making a Collection from my debtors, or in the last resort of availing myself of
                            the Market for my crops. I must hope Sir that such a credit will not be unattainable, and in that case, I must ask the
                            further favr. that you will forward the proper note, in the precise form required by the rules
                            of the B. so that my signature alone will be necessary. Excuse this trespass on yr. kindness,
                            & accept my esteem and friendly regards
                        
                            
                                
                            
                        
                    